Citation Nr: 1204621	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  09-45 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to October 26, 2007, for the award of service connection for bilateral detached retina with iritis right eye and glaucoma left eye, status post retinal reattachment (bilateral retinal detachment), to include whether a January 2006 rating decision contained clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1977 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral retinal detachment secondary to service-connected pulmonary sarcoidosis; the RO assigned a 100 percent evaluation for that disability, effective October 26, 2007.  The Veteran timely appealed the assigned effective date of that disability rating.

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  A January 2006 rating decision denying compensation benefits under 38 U.S.C.A. § 1151 for a detached retina of the left eye is final.

2.  May 2006 and April 2007 correspondences regarding employment and application for automobile adaptive equipment, respectively, do not express disagreement with the January 2006 rating decision or show intent to appeal that denial of benefits.

3.  While new evidence was received within the one year appellate period following the January 2006 rating decision, such evidence is not considered material as it does not relate to an unestablished fact necessary to substantiate the claim denied in the January 2006 rating decision.

4.  The January 2006 rating decision denying entitlement to compensation benefits under 38 U.S.C.A. § 1151 for detached retina of the left eyes, was supportable by the evidence then of record and was consistent with the applicable law and regulations extant at that time.

5.  By affording the Veteran the benefit of the doubt, the March 23, 2006, treatment note demonstrating treatment for bilateral eye disorders is found to be an informal claim for benefits in this case.


CONCLUSIONS OF LAW

1.  The unappealed and final January 2006 rating decision denying compensation under 38 U.S.C.A. § 1151 for a detached retina of the left eye, does not contain CUE.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105(a) (2006-2011).

2.  The criteria for an effective date March 23, 2006, but no earlier, for the award of service connection for bilateral retinal detachment have been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2006-2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's earlier effective date claim for the award of service connection for bilateral retinal detachment arises from an appeal of the initial evaluation and assignment of an effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA for the earlier effective date claim in this case.

Moreover, the duties to notify and assist imposed by VCAA are not applicable where CUE is claimed in RO decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (VCAA is inapplicable to CUE claims in Board decisions).  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  See Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  See Id. (emphasis added).

Considering the record in light of the above and in view of the Board's dismissal of the CUE claim for pleading insufficiency, any further discussion of any VA notification or development duties owed the Veteran in connection to his CUE claim is unnecessary.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a hearing before the undersigned in August 2011.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Initially, the Board finds that that January 2006 rating decision is final.  As will be discussed below, the Veteran did not submit a notice of disagreement with that January 2006 rating decision within one year of notification of its issuance.  

A notice of disagreement is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with the adjudicative decision of the agency of original jurisdiction (AOJ, which is the RO in this case) and a desire to contest the result.  38 C.F.R. § 20.201 (2011) (emphasis added).  No special wording is required, but the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with the determination and a desire for appellate review.  Id.  The U.S. Court of Appeals for Veterans Claims (Court) has described the notice of disagreement as the least burdensome of procedural requirements in veterans benefits law.  See Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010).

The Board notes that from January 2006 until October 26, 2007, the Veteran did not submit any correspondence which could be construed as a notice of disagreement with the January 2006 rating decision.  In fact, only two pieces of correspondence were submitted by the Veteran during that time period.  The first consisted of employment information requested by VA in order to confirm his continued award of TDIU.  The second correspondence was a claim made in May 2007 for automobile adaptive equipment, in which he indicated that he had permanent impairment of his bilateral feet and permanent impairment of his vision.  In that submission he did not indicate that his vision impairments were service-related and even if he did, the claim was received after the expiration of the one-year period for submission of a notice of disagreement.

As VA did not receive a written communication from either the Veteran or his authorized representative within one year of the January 2006 rating decision, that rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

Moreover, if new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. §§ 3.156(b), 20.302; Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Furthermore, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).

In this case, the Board has reviewed the submitted documents by the Veteran between January 2006 and January 2007, as well as any VA treatment records that would have been in VA's constructive possession during that period.  The Board again notes the employment information and application for automobile adaptive equipment; those documents do not contain any new and material evidence, because the January 2006 rating decision conceded that the Veteran had an eye disorder.  Likewise, VA treatment records from that period do not contain any new and material evidence because they merely demonstrate continued treatment for eye conditions without demonstrating any link to service, service-connected disability, or proximate causation due to negligence during VA treatment, which is the basis on which the January 2006 rating decision denied the Veteran's claim for benefits; thus, such evidence, while new, was ultimately not material.  See 38 C.F.R. § 3.156(a), (b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Incidentally, the Board also notes that no new official department records were associated with the claims file during that time.  See 38 C.F.R. § 3.156(c).

Accordingly, the Board finds that the January 2006 rating decision is final.  As the finality of the January 2006 rating decision has been established, the discussion will now turn to the issue of CUE with respect to that decision.  

A decision of a duly constituted rating agency or other agency of original jurisdiction will be final and binding on all VA field offices as to conclusions based on evidence on file at the time VA issues written notification of such.  See 38 C.F.R. § 3.104(a) (2011).  

Previous determinations, which are final and binding, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  See 38 C.F.R. § 3.105(a) (2011).

A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a).  

A claim of CUE is a collateral attack on a final decision by a VA Regional Office or the Board.  Cook v. Principi, 318 F.3d 1334, 1342 (Fed. Cir. 2002) (en banc), cert. denied, 123 S. Ct. 2574 (2003); Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir.), cert. denied, 528 U.S. 967 (1999).  Pursuant to 38 U.S.C. § 5109A(a), an RO decision is subject to revision on the grounds of CUE.  A decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is a kind of error, of fact or of law, that when called to the attention of later reviewers compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

The Court propounded a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell, 3 Vet. App. at 313-14).  

The mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be one that would have manifestly changed the outcome at the time that it was made and must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA is considered to have constructive notice of medical records in VA's possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records, specifically citing Bell).  

Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium); aff'd sub nom., Andre v. Principi, 201 F.3d 1354  (Fed. Cir. 2002).  This specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  By contrast, broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error cannot meet the specificity required to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Furthermore, any breach by VA of its duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete record rather than an incorrect one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Crippen, 9 Vet. App. at 424; Caffrey, supra.

The law with respect to service connection, as in effect at the time of the January 2006 rating decision, will now be outlined.  In general, service connection is established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006-2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2006-2011).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

In analyzing claims under 38 U.S.C.A. § 1151, it is important to note that the law underwent revision effective October 1, 1997.  In this case, the Veteran filed his section 1151 claim in September 2005.  Accordingly, the post-October 1, 1997 version of the law and regulation must be applied.  See VAOPGCPREC 40-97.  In pertinent part, the current version of 38 U.S.C.A. § 1151 reads as follows:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and--

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

Pursuant to 38 C.F.R. § 3.361, to determine whether additional disability exists within the meaning of section 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b) (2006-2011).

Willful misconduct is defined as an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1) (2006-2011).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate cause of injury.  38 C.F.R. § 3.1(n)(2), (3).

Again, after the additional disability element has been met, 38 U.S.C.A. § 1151 specifies two bases for entitlement.  First, entitlement may be established on the basis of a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers.  Second, entitlement may be established on a showing of an event not reasonably foreseeable.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  Proximate cause is that which, in a natural and continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the injury would not have occurred.  Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  An "intervening cause" is one that comes between the initial force or cause and the injury.  Black's Law Dictionary, 1225 (6th ed. 1990).

In establishing causation, it must be shown that (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

When a Veteran suffers additional disability or death as the result of	 training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

On appeal, the Veteran, his spouse, and his representative have averred that there was CUE in the January 2006 rating decision.  Specifically, they contend that VA did not perform a complete claims file review for a medical opinion at that time.  Additionally, they argued that VA was negligent in not sending the Veteran for treatment to eye clinics sooner than they did, particularly when they knew that he had a chronic condition such as sarcoidosis.

The treatment records demonstrate that in October 2003 the Veteran was seen for headaches and was scheduled for an optometry consult, which was performed in January 2004.  He did not have any detached retina at that time.  He reported to the emergency room in March 2004, with complaints of headaches and vision problems, which he specifically reported were similar symptoms to what he had experienced before.  To a staff psychiatrist he expressed the belief that his blurred vision may be due to lithium he was taking.  The psychiatrist instructed him to discontinue the lithium and call back in a week.  The Veteran was seen a week later by a VA optometrist, at which time a superior retinal horseshoe tear and detachment of the left eye was shown.  He was then referred to a private surgeon, Dr. L., for consideration.  Dr. L. performed the operation-private records of that surgery are of record-and subsequent VA treatment records demonstrate that the Veteran specifically contacted VA seeking reimbursement for the private surgery.  

The Board notes that the evidence of record at the time of the January 2006 rating decision, including those treatment records that would have been in VA's constructive possession, do not demonstrate any VA treatment leading to a detached left retina.  VA rendered care to the Veteran during which a retinal tear and detachment was detected.  The Veteran was then immediately referred to an outside specialist, who performed the surgical repair procedure.  No VA treatment or care was provided to the Veteran constituting carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers.  There is also no showing of an event during such treatment that was not reasonably foreseeable.  Significantly, the Veteran does not dispute that VA did not render any surgical care to him in this case.

Despite the contentions raised by the Veteran and his spouse, there is no competent medical evidence at the time of the January 2006 rating decision demonstrating that VA was negligent in rendering care to the Veteran.  Indeed, the Veteran's current contentions essentially reflect mere disagreement as to how the evidence of record was weighed at the time the January 2006 rating decision was rendered.  This can never rise to the level of CUE.  See Crippen, supra.

Additionally, with respect to the Veteran's argument that a medical claims file review was not completed at the time of the January 2006 decision, the Board notes that deficiencies as to VA's duty to assist can not constitute CUE.  See Tetro, supra.  As the arguments raised in the record do not meet the specificity required for allegations of CUE, the Board will therefore dismiss the Veteran's claim without prejudice.  Id; see also Hillyard v. Shinseki, 24 Veteran. Appellant. 343 (2011) (holding that there is a difference between the Board and RO decisions with respect to CUE claims, particularly in light of Disabled American Veterans (DAV) v. Gober, 234 F.3d 682, 699 (Fed. Cir. 2000) and 38 C.F.R. § 20.1409(c) which note that Board decisions of CUE cannot be re-challenged and are to dismissed with prejudice on subsequent attempts, while RO decisions are not subject to similar treatment).

Next, turning to the Veteran's earlier effective date claim on a basis other than CUE, the Board notes that unless specifically provided otherwise, the effective date of an award of compensation based on a claim, which has been reopened after final adjudication, shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  Awards based on new and material evidence received after final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii), (r) (2006-2011). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is sui juris may be considered an informal claim. Such informal claim must identify the benefit sought.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155 (2006-2011).

A VA examination report will be accepted as an informal claim for benefits once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree.  38 C.F.R. § 3.157(b) and (b)(1) (2006-2011).  

Applicable statutory and regulatory provisions require VA look to all communications from the Veteran which may be interpreted as applications or claims-formal and informal-for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196 (1992).

In this case, the Veteran did not submit any statement which could be construed as a formal or informal claim for service connection for bilateral retinal detachment prior to October 26, 2007.  Again, the Board notes that the correspondences addressing employment and automobile adaptive equipment specifically identify intent to apply for specific benefits, neither of which are service connection benefits regarding his bilateral eye disorders.  Thus, under 38 C.F.R. §§ 3.155 and 3.400, the earliest assignable effective date is the currently assigned October 26, 2007.

However, the Board finds that an earlier effective date of March 23, 2006, can be assigned in this case.  On March 23, 2006, the Veteran sought VA treatment for his eyes which demonstrated some increasing disability in his right eye and glaucoma and status post retinal reattachment in his left eye.  The Board notes that it does not appear that any formal claim was registered within one year of that treatment for his bilateral eyes; however, it also does not appear that VA identified such as an informal claim and sent the Veteran a formal claim form for him to submit such a claim for benefits.  Moreover, it appears to the Board that such treatment demonstrated intent to apply for benefits, considering his previous attempt to apply for left eye benefits and his subsequent filing for benefits in October 2007, which eventually resulted in the granting of service connection on a secondary basis.  Cf. Brannon, supra.  

Thus, in granting the Veteran the benefit of the doubt and particularly noting the Veteran's recovery from left eye surgery, adjustment to legal blindness and his previous service connection for sarcoidosis, the Board finds that the March 23, 2006 treatment note demonstrating treatment for bilateral eye disorders constitutes an informal claim for benefits in this case under 38 C.F.R. § 3.157.  Accordingly, the Board assigns an earlier effective date of March 23, 2006 for the award of service connection for bilateral retinal detachment.  See 38 C.F.R. §§ 3.102, 3.157(b).  In reaching this conclusion, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The claim of CUE in the prior January 2006 rating decision, denying entitlement to compensation under 38 U.S.C.A. § 1151 for a detached retina of the left eye, is dismissed without prejudice.

An effective date of March 23, 2006, but no earlier, is assigned for the award of service connection for bilateral retinal detachment, subject to the regulations controlling the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


